                                           United States District Court
                                          NORTHERN DISTRICT OF CALIFORNIA
                                               OAKLAND DIVISION


       United States of America,                              Case No.


                       Plaintiff,                             STIPULATED ORDER                   DJ LG TIME

                  V.                                          UNDER THE SPEEDY                         D
                                                                                         W 18 2019
                       Defendant(s).
                                                                                       SUSAN

For the reasons stated bv the parties on the record on
                                           nc icwuiu uii    I and
                                                               /i^/       ■ the CO®                     ^,;he Speedy
                                                                  finds that the ends ofjustice'served by the
Trial Act from |
               ^ ^ fV \ U            to

continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               to lSU.S.C. §3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to {check applicable reasons]            the number of
               defendants,          the nature ofthe prosecution, or       the existence of novel questions offact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18U.S.C. § 3161(h)(7)(B)(iv).
               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments,taking into account the exercise of due diligence.
               See 18 U.S.C. § 3I61(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

             y With the consent of the defendant, and taking into account the public interest in the prompt
                disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                paragraph and — based on the parties' showing of good cause — finds good cause for extending
                the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.

        DATED:
                                                                Kandis A. Westmore
                                                               United States Magistrate Judge


        STIPULATED:
                            ttome^' for Defendant               Assistant United States Attorney


                                                                                                         V. 1/10/2019
